     Case 2:20-cv-00447-TLN-AC Document 28 Filed 10/09/20 Page 1 of 2

 1   XAVIER BECERRA
     Attorney General of California
 2   ERIC M. KATZ
     Supervising Deputy Attorney General
 3   ALLAN S. ONO, State Bar No. 130763
     L. ELIZABETH SARINE, State Bar No. 285631
 4   Deputy Attorneys General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7800
      Fax: (916) 327-2319
 7    E-mail: Elizabeth.Sarine@doj.ca.gov
     Attorneys for Defendants
 8   CHARLTON BONHAM, in his official capacity as
     Director of the California Department of Fish and
 9   Wildlife; XAVIER BECERRA, in his official capacity
     as Attorney General of the State of California
10

11                            IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13

14

15
     JOSEPH ABAD; AUSTEN BROWN,                           2:20-cv-00447-TLN-AC
16
                                         Plaintiffs, ORDER GRANTING FOURTH
17                                                   STIPULATION TO CONTINUE
                   v.                                HEARING ON PLAINTIFF AUSTEN
18                                                   BROWN’S MOTION FOR
                                                     PRELIMINARY INJUNCTION
19   CHARLTON BONHAM, in his official
     capacity as Director of the California
20   Department of Fish and Wildlife; XAVIER         Judge:     The Honorable Troy L. Nunley
     BECERRA, in his official capacity as
21   Attorney General of the State of California, Action Filed: 2/27/2020

22                                        Defendants.

23

24

25

26

27

28

                 Order Granting Fourth Stip. to Continue Hearing on Plaintiffs’ PI Motion (2:20-cv-00447-TLN-AC)
     Case 2:20-cv-00447-TLN-AC Document 28 Filed 10/09/20 Page 2 of 2

 1
                                                    ORDER
 2
          Upon the stipulation of the parties seeking an order to further continue the hearing on
 3
     Plaintiff Austen Brown’s Motion for Preliminary Injunction, and good cause appearing therefore:
 4
          1.   The pending October 29, 2020 hearing for Plaintiff Austen Brown’s Motion for
 5
               Preliminary Injunction is continued to December 17, 2020 at 2:00 p.m. in Courtroom 2
 6
               of this Court.
 7
          IT IS SO ORDERED.
 8

 9   Dated: October 8, 2020
                                                                 Troy L. Nunley
10
                                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
                  Order Granting Fourth Stip. to Continue Hearing on Plaintiffs’ PI Motion (2:20-cv-00447-TLN-AC)
